DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
Receipt is acknowledged of the amendment and response filed 5/18/2021. Claims 1-5, 8, 17-29 and 31 are pending in the application. Claims 1,8,18 and 20-22 were amended, claim 30 was canceled, and new claim 31 was added by the applicant. Claims 6-7 and 9-16 were previously canceled by the applicant.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 17-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tarr et al. (WO 94/27451 A1) in view of Passarelli et al. (WO2006/033697A1) and further in view of Lundberg (US 2004/0086626 Al) as evidenced by Bernardin (US 3,658,790) and further in view of van der Lee et al. et al. (WO 97/33688 Al). 
Regarding claims 1-5, 17, 23, Tarr discloses a method of preparing a thickener comprising fiber from citrus pulp. Tarr defines citrus pulp as “citrus fruit structures which comprise juice vesicles or juice sacs of the orange or other citrus fruits, including rag membrane, albedo and peel” (page 4 lines 5-7). 
In the method in Tarr, a slurry of citrus pulp with water (therefore hydrated fiber as claimed) is heated at a temperature of about 70 deg. C to 180 deg. C, for at least 
Tarr does not specifically disclose washing the homogenized citrus pulp with an organic solvent. Passarelli however discloses that optionally water washed citrus pulp is subjected to washing with an organic solvent to remove, color, flavor, sugar acids, odor compounds followed by desolventizing and drying as instantly claimed (e.g. see claim 1, [0007]). As an organic solvent washing step removes components such as color, flavor, sugar acids, odor compounds from a citrus pulp in preparing citrus fiber for functional applications in food products in which such components may be undesirable, and both Tarr and Passarelli disclose making fiber ingredients for direct application in food products, it would have been obvious to one of ordinary skill in the art to modify a method in Tarr with a solvent treatment step of homogenized citrus pulp, with a reasonable expectation of success. Tarr discloses that homogenized pulp can be added to beverages to achieve improved mouthfeel and viscosity. It would have been obvious 
Passarelli discloses steps of feeding the solvent washed fiber through a screw press to remove liquids [0026] followed by desolventization to remove solvent and water and drying, wherein steam may be used to remove solvent [0027].  Passarelli does not disclose level of dry solids in pressed fiber and desolventizing and drying conditions. Lundberg (e.g. see Example 11) however discloses advantageously applying solvent drying to displace water from a wet fiber having 30% solids content followed by solvent removal to obtain fibers with desired viscosity characteristics. One would experimentally optimize the amount of solvent needed and the time of contact with a reasonable expectation of success. One of ordinary skill in the art would know that solvent drying preserves the structure of cellulose fibers and retains the swelling capability (for example, see Bernardin column 2 lines 53-56). It would have been obvious to one of ordinary skill in the art to apply the claimed steps to prepare a dried fiber product with desired properties with a reasonable expectation of success, based on known information from the art as above. 
It is considered that the citrus fiber product is fed to the vacuum drier and mixed with an ethanol solution for 90 minutes, followed by treatment with steam to remove solvent. “Water at 95 C” is interpreted as water at a temperature of 95 deg. C under vacuum (steam).  Lundberg discloses mixing a wet fiber with solvent to displace moisture, and Passarelli discloses removing solvent by steam treatment.  Performing the desolventizing step under vacuum is considered an obvious modification to avoid heat damage to sensitive components as is routinely done in drying food materials. 
Regarding claims 8, and 27-29, modified Tarr is directed to method steps as claimed, but does not specifically disclose adding a processing aid selected from the group consisting of enzymes, acids, bases, hydrocolloids, vegetable fiber, bleaching agents. However, Van Der Lee discloses a citrus fiber material (page 2 line 16) that can be treated to have a high water absorption capacity, be biodegradable, food-grade and neutral in taste and flavor, the modification being effected by using enzyme treatment, acid treatment, base treatment, peroxide treatment, or thermal treatment to obtain specific properties. It would have been obvious to one of ordinary skill in the art based to mix one or multiple processing aids with citrus pulp before a homogenization and solvent treatment step, with a view to either help separate fiber-containing fraction from pulp or to modify a fiber product, or modify fiber properties, with a reasonable expectation of success.
No specific combinations and conditions in their application are specified.    Therefore, it is considered that no unexpected changes in properties in the fiber material are effected.  The added materials are broadly interpreted to assist in the implementation of subsequent processing steps (manufacturing aid). The citrus fiber in the current invention is claimed for example, to be obtained from citrus pulp, citrus peel, citrus rag and combinations thereof. Each of these sources and combinations thereof are expected to yield hydrated fibrous materials with different physical properties such as pH, texture and color.  It  would have been  within the technical knowledge of one of ordinary skill in the art to apply known treatments (processing aids), as needed, in a selected sequence,  to change the pH to a desired value, sufficiently soften the hydrated fiber,  and/or remove unwanted components such as color by adding  one or more of acid, base, enzyme, bleaching agents,  and hydrocolloids; to obtain a hydrated  fiber raw material with desired physical characteristics and flow properties, for homogenization in a selected homogenization means, with a reasonable expectation of success. 
Regarding the claimed solvents in claims 18-22, Passarelli discloses the claimed solvents and co-solvents [0022].
Regarding claims 24-26, Passarelli discloses the extraction process employs an ethanol solvent for example, and a solids-to-solvent weight ratio of at least about 0.25: 1, preferably at least about 0.5:1, which overlaps the claimed ranges. [0008].
Regarding claim 31, Tarr discloses a particle size of from about 5 micrometers to about 500 micrometers, more preferably from about 5 micrometers to about 200 micrometers, which falls within the claimed range (page 7 lines 25-27) for functionality as thickening agent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 1-5, 8, 17-29 and 31 are therefore prima facie obvious in view of the art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 8, 17-29 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 19-27 of copending Application No. 15/889,288.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the ‘288 application and claims in the ‘481 application recite methods of treating a citrus fiber material by similar method steps to produce fiber products. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to Arguments
Claim amendments render the previous rejections under 35 USC 112(b) moot.
Applicant’s arguments regarding moisture content of the fiber product as claimed are not persuasive because the primary reference discloses a moisture content of a citrus pulp fiber product for beverage applications that encompasses or overlaps the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitations in newly added claim 31 are addressed in the current office action.
For these reasons, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793